DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election with traverse of Invention I, claims 1-8, in the reply filed on 11/1/2022 is acknowledged.  After further consideration, the previous restriction requirement has been withdrawn.  Claims 1-13 are now pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  An oxygen atom is missing in each of the glucose units.  The phrase “each p and l is an integer” causes confusion since there is no “l” in formula (1).
Drawings
6.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because an oxygen atom is missing in each of the glucose units. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
7.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Allowable Subject Matter

8.	Claims 1-13 are allowable when the above rejection and objection are overcome.
9.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Shimizu et al. (US 2014/0228487).
	Shimizu et al. disclose a manufacturing method of a transparent substrate comprising: an oxidation process in which cellulose is oxidized in water with 2,2,6,6-tetramethyl-1-piperidine-N-oxyl or its derivative as a catalyst under the presence of a co-oxidant to obtain oxidized cellulose; a fiberizing process in which said oxidized cellulose is fiberized in water to obtain a cellulose fiber; and a preparation process using a volatile base of ammonia with which said cellulose fiber is combined with a polymer having a plurality of functional groups in a single molecule wherein said functional groups are at least one selected from an oxazoline group and an isocyanate group; and a substrate-forming process in which a transparent substrate is formed using a cellulose dispersion liquid which contains the cellulose fiber, wherein said cellulose dispersion liquid is prepared by blending said cellulose fiber with said polymer at a pH in the range of 3 to 6 in said preparation process using the volatile base of ammonia (claim 15).
	Thus, Shimizu et al. do not teach or fairly suggest the claimed manufacturing method of a composite cellulose nanosheet, comprising: preparing a dispersion comprising a cellulose nanofiber and a cellulose nanocrystal; preparing a nanosheet support with the dispersion; contacting the nanosheet support with a crosslinking agent; and placing the nanosheet support between two sheets of barrier materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762